Citation Nr: 0810301	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-24 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include a currently diagnosed anxiety disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to July 1969.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2004 
rating decision by the Boise Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In September 2005, the 
veteran and his spouse testified at a Decision Review Officer 
(DRO) hearing; a transcript of that hearing is of record.  

In April 2007, the veteran and his representative submitted 
additional evidence in support of his claim along with a 
written waiver to allow the Board to consider the additional 
evidence and argument without initial RO consideration.  
Therefore, the Board may proceed with the appeal. 38 C.F.R. § 
20.1304(c).


FINDINGS OF FACT

An acquired psychiatric disorder, to include a currently 
diagnosed anxiety disorder is shown to be related to service. 


CONCLUSION OF LAW

An acquired psychiatric disorder, to include a currently 
diagnosed anxiety disorder, was incurred in service. 38 
U.S.C.A. §§ 1110, 1131, (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has substantially satisfied the duty to notice and assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant given the 
favorable nature of the Board's decision.

Factual Background

Service medical records including a June 1966 entrance 
examination and a June 1969 separation examination are 
negative for any complaints, treatment, or findings relating 
to a psychiatric disorder.  

1997 to 2004 treatment records from the Boise VA Medical 
Center (VAMC) showed treatment in February 2004 for 
depression and panic disorder.  The veteran reported 
complaints of excessive anxiety and panic attacks that 
interfered with his ability to function.  According to the 
veteran's wife, the veteran had dramatically changed and had 
been traumatized by a series of events that occurred during 
his service.  A May 2004 psychiatric evaluation reported a 
history of the veteran's in-service experiences and included 
an assessment of probable PTSD with recurrent depression.  A 
June 2004 mental health clinic included a diagnosis of PTSD 
with depression.  A July 2004 record also included a 
diagnosis of anxiety.  The veteran was hospitalized from 
August 30 to September 1, 2004 with complaints of reliving 
traumatic experiences of the past and the present.  In 
November 2004, the veteran brought in an article that showed 
that his friend, J. H., died in-service and the veteran 
ruminated about this experience, which lived on day to day.  
Subsequent treatment records showed continuous treatment for 
an acquired psychiatric disorder.  

In a May 2004 statement from the veteran's wife, she 
indicated that the veteran had fundamentally changed while he 
was in the Marines and that his experiences had adversely 
affected him.  She reported that he was saddened by the loss 
of his close friends W. S. I. and J. W. R who were killed in 
Vietnam.

In several statements and during his September 2005 DRO 
hearing, the veteran reported various in-service stressful 
events, specifically including, but not limited to, an 
incident in which his close friend, J. H., was shot and 
killed while playing a game of quick draw.  The veteran was 
stationed with J. H. at Barbers Point, Hawaii at the time the 
incident occurred.  Another incident occurred when he was 
sent to secure an area that involved a rape.  He saw the 
victim screaming and yelling, and was unable to calm down.  
Also two of his close high school friends (W. S. I. and J. W. 
R.) enlisted in the Marines and were killed in Vietnam.  The 
veteran had indicated that he felt bad or guilty for not 
being sent to Vietnam.  

A July 2004 Client Assessment Form, by Dr. D. T., included a 
diagnosis of adjustment disorder with anxiety and 
nervousness.  

August to September 2004 treatment records from Dr. P. M. 
showed treatment for major depressive disorder possibly from 
post traumatic experiences.  In a September 2005 letter, Dr. 
P. M. indicated that he worked periodically with the veteran 
to assist him in coping with any emotional concerns.  The 
veteran's condition was PTSD accompanied by depression.  

In November 2004, the veteran submitted a newspaper article 
referencing the death of his friend J. H. who was shot and 
killed by another Marine when they engaged in a game of quick 
draw while guarding a security area at Barbers Point Naval 
Air Station.  

On June 2005 VA examination, it was noted that the claims 
file was reviewed.  After mental status examination, the 
examiner concluded that the veteran's military traumas 
indicated that although very stressful, did not qualify as 
PTSD stressors under DSM-IV criteria.  Regarding, the death 
of his friend J. H., the veteran was in another guard tower 
at the time, did not witness the shooting and was told about 
the event later that night.  The examiner reasoned that to 
qualify as a DSM-IV stressor, the veteran must have actually 
witnessed the event.  This reasoning also applied to the 
veteran learning about his other friends who were killed in 
Vietnam.  Therefore, a diagnosis of PTSD related to military 
service was not supported by the available information.  

2005 to 2006 Boise VAMC treatment records showed continued 
treatment for chronic anxiety, PTSD, and depression and noted 
that the veteran had recurrent thoughts of his own military 
experiences.  

In May 2006, the RO sent the Marine Corp University Archive 
(MCUA) several requests for research of records in their 
possession for the purpose of verifying in-service stressors 
claimed by a veteran.  It was noted that unit records that 
MCUA provides through Virtual VA had been reviewed and no 
stressors were found.  A description of each stressful event 
was provided to assist in the research.   

In May 2006 correspondence, the Head of the Archives and 
Special Collections Branch of the Library of the Marine Corps 
found that no further information other than those already 
available through Virtual VA was available.  

In December 2005, the veteran's representative verified the 
deaths of the veteran's friends, W. S. I. and J. W. R. who 
were killed while serving in Vietnam.  

The record includes the lengthy report of a July 2006 VA 
examination, in which it was noted that the claims file was 
reviewed.  The examiner noted that the veteran claimed 14 
different stressors of which three had been verified.  The 
three verified stressors included the death of the veteran's 
friend J. H. in October 1967 at Barbers Point, Hawaii and the 
death of his two friends (W. S. I. and J. W. R.) who were 
killed in Vietnam in January 1968.  The examiner noted that 
the veteran did not witness the deaths, but was informed each 
event at later dates.  The examiner then summarized the 
medical records and the content of the DRO hearing.  After 
mental status examination, the veteran was diagnosed with an 
anxiety disorder, not otherwise specified (NOS).  The 
examiner opined that she felt that the veteran's anxiety was 
probably present to some degree before the military, but more 
likely than not was exacerbated by his military service, and 
then exacerbated again by post-military traumas.  The 
examiner found that although the veteran met many of the 
required criteria for PTSD he did not meet all of them.  
However, he met the criteria for the diagnosis of anxiety 
disorder NOS, since the criteria were less stringent.  The 
examiner clarified that PTSD may result not only from 
experiencing or directly witnessing a trauma, but also 
through being confronted with trauma (for example, being told 
about the deaths of his friends, as verified).  However, the 
examiner stated that the veteran failed to meet the criteria 
regarding his emotional response in that he did not 
experience intense fear, helplessness, or horror in reaction 
to the news of the deaths.  His reaction was one of 
expectable sadness.  It was noted that the veteran did have 
an intense emotional reaction with one of his unverified 
stressors (witnessing the aftermath of a rape) and some of 
his post-military stressors.  Although he had some re-
experiencing symptoms related to his verified stressors, he 
did not have difficulty discussing his stressors.  Although 
he met the criteria for hyperarousal, it was noted that the 
symptoms could be due to a variety of psychiatric disorders, 
and weren't exclusive to PTSD.  The examiner concluded that 
considering only the three verified stressors, the veteran 
did not meet the full criteria for PTSD, but did meet the 
criteria for a diagnosis of anxiety disorder, NOS.  The 
examiner opined that the veteran's symptoms were partly due 
to verified stressors, and partly due to a number of other 
traumas, including purported military traumas and post-
military traumas.  The examiner commented that if the rape 
incident was later verified, the veteran would qualify for a 
revised diagnosis of PTSD.    

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident. 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 
U.S.C.A. § 1154(b) do not establish a presumption of service 
connection; instead, they ease the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected. See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  That is, the statute provides 
a basis for determining whether a particular injury was 
incurred in service but not a basis to link the injury 
etiologically to the current condition.  See Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).

Although three of the veteran's claimed in-service stressors 
have been verified, the Board finds that service connection 
for PTSD is not warranted because there is no diagnosis of 
PTSD that meets all of the diagnostic criteria found in VA 
regulations.  See generally 38 C.F.R. §§ 3.304(f), 4.125(a).  
The Board notes that several medical records included a 
diagnosis of PTSD; however, the diagnoses were not based on 
any of the three verified in-service stressors.  Although a 
November 2004 VA treatment record noted the death of the 
veteran's friend, J. H., the record did not indicate that 
such an event caused the veteran to have PTSD.  Also, on July 
2006 VA examination, the examiner found, after a complete 
review of the claims file, that the veteran did not have PTSD 
based on the three verified in-service stressor events.  

Although service connection for PTSD is not warranted, the 
Board finds that the competent medical evidence clearly 
establishes that the veteran has a currently diagnosed 
anxiety disorder that is related to his service.  July 2006 
VA examination shows that the veteran has an anxiety disorder 
that is related to verified traumatic experiences in service.  
38 C.F.R. § 3.303(d).  There is no competent medical evidence 
to the contrary.  Although the VA examiner indicates that the 
veteran's anxiety may have pre-existed service and has been 
exacerbated by his military service, a June 1966 entrance 
examination is negative for any psychiatric disabilities.  
Thus, a psychiatric disorder, including anxiety, was not 
"noted" when he entered active duty, and the presumption of 
soundness applies.  Accordingly, service connection for an 
acquired psychiatric disorder, to include a currently 
diagnosed anxiety disorder is warranted. 38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304.


ORDER

Service connection for an acquired psychiatric disorder, to 
include a currently diagnosed anxiety disorder, is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


